Citation Nr: 1725938	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-07 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected right leg deep vein thrombosis.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1976 to June 1976 and from March 1977 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board notes that the Veteran's claim has thus far been adjudicated only on a direct service connection basis; however, the Veteran's October 2008 claim for service connection asserts service connection as secondary to his service-connected right leg thrombosis.  As such, the issue has been restated above to include secondary service connection.  

Entitlement to service connection for a low back disorder was denied in a May 2016 Board decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to an October 2016 Joint Motion for Remand (JMR), the Court vacated the Board's May 2016 decision and remanded the claim for action consistent with the terms of the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, the Board finds that additional development is required before the claim can be adjudicated.  

With regard to the claim for service connection for a low back disorder, to include as secondary to service-connected right leg deep vein thrombosis, the Board notes that according to the October 2016 JMR, despite the presence in the record of multiple separate in-service incidents of treatment for back pain, the Board only discussed a single February 1982 incident in which the Veteran sought treatment after falling down some stairs and hitting his coccyx and low back area.  Additionally, the June 2014 VA examiner only noted the Veteran's report of a single in-service incident in 1978 where he was going down stairs with his gear on and strained the lower and side of his back.  

As noted in the JMR, according to the Veteran's service treatment records (STRs), he complained of and sought treatment for back pain on several occasions while on active duty.  A June 9, 1977 treatment note reflects that the Veteran complained of low back pain for which he was given pain medication and put on a lifting restriction.  On November 11, 1977 the Veteran again complained of low back pain.  On examination his range of motion was mildly decreased, and mild paravertebral muscle spasm was noted.  He was assessed with lumbosacral strain.  An August 20, 1981 note reflects that the Veteran reported sudden onset of severe low back pain after lifting, pulling, and pushing furniture.  On examination he had decreased flexion and extension and was assessed with paravertebral spasm and put on a 1 week profile.  Lastly, on February 26, 1982, the Veteran sought treatment after falling down four steps the night before and hitting his lower back and coccyx on each step.  On examination he had extreme coccygeal tenderness and difficulty assuming a supine position.  He was assessed with sacrococcygeal contusion and possible coccyx dislocation.  He was put on quarters restriction with absolute bed rest emphasized.  A March 1, 1982 follow-up shows the Veteran reported feeling a little better.  On examination there was slight sacrococcygeal tenderness and pain.  He was assessed with resolving contusion and put on a 7 day profile with restrictions. 

As the Board, in its May 2016 decision, and the June 2014 VA examiner did not address the full range of back injuries and treatment in service, the Board finds that a new VA examination and opinion is necessary that takes into account the complete record.  Additionally, as stated previously, the Veteran's claim for service connection for a low back disorder now includes a claim of service connection secondary to his service-connected right leg deep vein thrombosis.  An opinion on secondary service connection has not yet been obtained.  Therefore, on remand an opinion as to whether the Veteran's low back disorder was caused by or aggravated by his service-connected right leg deep vein thrombosis is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records not already associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disability.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate that the claims file was reviewed.  All indicated tests and studies should be performed.

Following a review of the claims file, the reviewing examiner is requested to provide the following:

(a) Opine whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed back disability had its onset in or is otherwise etiologically related to service.  

For the purposes of this opinion, the examiner must take into account and discuss all of the back treatment and conditions in service.  These include treatment notes from June 9, 1977; November 11, 1977 (paravertebral spasm and lumbosacral strain); August 20, 1981 (paravertebral spasm); and February 26, 1982 (sacrococcygeal contusion and possible coccyx dislocation).  

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed back disability is caused by the Veteran's service-connected right leg deep vein thrombosis disability.
 
(c) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed back disability is aggravated by the Veteran's service-connected right leg deep vein thrombosis disability.

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2016).

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  Review the medical opinion/information obtained above to ensure that the remand directives have been accomplished.  If any question posed is not answered or sufficiently answered or the examination results are incomplete, the case should be returned to the examiner for completion of the inquiry.

4.  Thereafter, readjudicate the remaining issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and he should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




